





CITATION:
Surujmohan
v.
Surujmohan
, 2011 ONCA 164





DATE:
          20110303



DOCKET: C52532



COURT OF APPEAL FOR ONTARIO



MacPherson, MacFarland and Epstein JJ.A.



BETWEEN



Chatwante

Surujmohan



Applicant (Respondent)



and



Ravi
Surujmohan



Respondent (Respondent)



and



The Childrens Lawyer



Appellant



Shuah

Roskies
,
          for the appellant



No one appearing for the respondents



Heard: March 1, 2011 (in writing)



On appeal from the order of Justice Victor Paisley of the
          Superior Court of Justice dated July 15, 2010.



ENDORSEMENT



[1]

In accordance with the reasons of this court in
A.C.B. v. R.B.
, 2010 ONCA 714, the
    appeal is allowed, the order of Paisley J. dated July 15, 2010 is set aside,
    and the attached Order in the standard form is submitted to the Office of the
    Childrens Lawyer.

J. C. MacPherson J.A.

J. MacFarland J.A.

Gloria Epstein J.A.

[The order has been removed to protect
    the privacy interests of the children.]


